Citation Nr: 0020367	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  98-11 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 until 
February 1968.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of February 1998 from the Chicago, Illinois Regional 
Office (RO) which declined to reopen the claim for service 
connection for a back disorder.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in December 1983, 
the RO denied entitlement to service connection for back 
disorders characterized as ankylosing spondylitis and back 
strain.

2.  Evidence received since the RO's decision in December 
1983 is so significant, when considered with evidence 
previously of record, that it must be considered in order to 
fairly decide the merits of the claim.

3.  The claim of entitlement to service connection for a back 
disorder, characterized as ankylosing spondylitis is 
plausible.


CONCLUSIONS OF LAW

1.  The unappealed December 1983 rating decision which denied 
entitlement to service connection for a back disorder is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 
(1999).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a back 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

3.  The claim of entitlement to service connection for a back 
disorder, characterized as ankylosing spondylitis, is well 
grounded.  38 U.S.C.A.§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  New and material evidence to reopen the claim of service 
connection for a back disorder.

The RO denied entitlement to service connection for a back 
disorder, characterized as ankylosing spondylitis and back 
strain in December 1983.  The veteran was notified of this 
decision, and his appellate rights, by letter dated in 
January 1984.  The appellant did not initiate an appeal by 
submitting a Notice of Disagreement and that decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302 (1999).

The veteran asserts that current back disability is the 
result of injury in service and is seeking to reopen his 
claim for service connection for ankylosing spondylitis. As 
discussed below, the Board finds that he has submitted new 
and material evidence to reopen the claim for service 
connection for a back disorder.

The evidence of record prior to the December 1983 decision 
included service medical evidence showing that the veteran 
was seen in April 1967 with complaints of back trouble.  X-
ray examination of the back at that time was negative.  Mild 
strain was clinically suspected.  He was placed on light duty 
status for 72 hours.  The veteran reported a history of 
recurrent back pain at the time of examination for separation 
from service in January 1968.  He indicated he had injured 
his back falling off a tank.  Physical examination of the 
spine in January 1968 was unremarkable.  

Subsequent to service, private clinical records dating from 
April 1974 were received indicating that he reported a 
history of cervical spine trauma several years before while 
in the military, and currently presented with marked thoracic 
kyphosis.  A diagnosis of ankylosing spondylitis was rendered 
in January 1977.  This diagnosis was confirmed by X-ray on 
initial post-service VA examination in November 1983.  
Myalgia of the supraspinatus muscles, bilaterally, was 
diagnosed on physical examination.

The December 1983 RO decision denied service connection for a 
neck and back condition characterized as ankylosing 
spondylitis on the basis that ankylosing spondylitis was not 
shown in service, and that back strain was not noted at 
service discharge, and was not related to ankylosing 
spondylitis.  As the December 1983 RO denial was not timely 
appealed, it is final. 38 U.S.C.A. § 7105.

Subsequent to the December 1983 RO decision additional 
evidence was submitted, including a medical statement from R. 
R. Dohner, M.D., who related that the veteran had been under 
his care for many years, and stated that ankylosing 
spondylitis with severe loss of mobility started in 
approximately 1969 as a result of severe back injury in the 
military.  It was also Dr. Dohner's opinion that it was 
likely probable that the current problem could stem from or 
at least have been aggravated by that injury.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  If a claim for service connection was previously 
denied, a veteran must submit new and material evidence in 
order to reopen his claim. 38 U.S.C.A. § 5108.  New and 
material evidence means evidence not previously submitted to 
agency decision makers that bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156.

Under the test established by Elkins v. West, 12 Vet. App. 
209 (1999) (en banc), it must first be determined whether the 
veteran has presented new and material evidence to reopen his 
claim.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  The record reflects that prior to the December 1983 
denial there was no 

competent medical evidence of record associating the 
veteran's current back disorder to service.  In Hodge v. 
West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998), it was noted 
that while "not every piece of new evidence is 'material'; we 
are concerned, however, that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Considering this, the Board concludes 
that the new medical evidence indicating that the veteran's 
current back disability had its onset in service and 
continued thereafter, contributes "to a more complete picture 
of the circumstances surrounding the origin of" the veteran's 
back disability.  Id.  Therefore, new and material evidence 
has been submitted and the claim of entitlement to service 
connection for a back disorder is reopened.  38 U.S.C.A. 
§ 5108.

2.  Whether the claim of service connection for a back 
disorder is well-grounded.

Having determined that new and material evidence has been 
presented to reopen the claim for service connection for the 
disability at issue, it must next be determined if the 
veteran's appeal for service connection for a back condition 
is well grounded under 38 U.S.C.A. § 5107(a). Winters v. 
West, 12 Vet.App. 203 (1999).

A well- grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  There must be more 
than a mere allegation, the claim must be accompanied by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where a determinative 
issue involves a diagnosis or a medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
order for the claim for service connection for a back 
disorder to be considered well grounded, there must be 
competent evidence of a current disability, demonstration 

of the disease or injury in service, and an etiological 
relationship between the current disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The evidence, including governing law and regulation, have 
previously been set forth.  The veteran's service medical 
records demonstrate treatment for back complaints in service.  
Post service private medical reports of record are competent 
to demonstrate a current disability in this regard.  Finally, 
the statement by Dr. Dohner in August 1998 satisfies the 
requirement that a competent nexus to service be adequately 
indicated.  As the necessary elements of the claim for 
service connection have been met, it is deemed to be 
plausible and capable of substantiation.  Accordingly, the 
Board finds that the claim for service connection for the 
back disability at issue is well grounded.


ORDER

New and material evidence having been received, the appeal to 
reopen the claim of entitlement to service connection for a 
back disorder, characterized as ankylosing spondylitis, is 
granted.

The claim of entitlement to service connection for a back 
disorder, characterized as ankylosing spondylitis, is well 
grounded; to this extent the appeal is granted.  


REMAND

Having determined that the appellant's claim of entitlement 
to service connection for a back disorder has been reopened 
and is well grounded, the merits of the claim must now be 
evaluated in light of all the evidence, both new and old.  
Manio v. 

Derwinski, 1 Vet. App. 140, 146 (1991).  However, after a 
review of the evidence of record, the Board is of the opinion 
that further development of the issue is warranted.  

The veteran asserts that he sustained injury to his back in 
1967 as the result of a landmine explosion while riding in a 
tank in Vietnam.  He contends that he was placed on light 
duty for weeks, or that he was hospitalized for an extended 
period thereafter, but continued to have pain in that area 
which worsened and resulted in chronic back disability. 

The record discloses that when the appellant filed his claim 
for spinal disability in October 1983, he indicated that he 
was treated for his neck and back at the VA Medical Center in 
Iowa City, Iowa in 1969, and also noted the same when he was 
examined by the VA in November 1983.  A careful review of the 
evidence does not indicate that those records have been 
requested or secured. 

The veteran was afforded a VA general medical examination in 
January 1998 wherein the examiner rendered an opinion to the 
effect that the current ankylosing spondylitis was not 
service related.  His treating physician, Dr. Dohner, stated 
in August 1998 that ankylosing spondylitis was of service 
onset or was aggravated by injury therein.  Consequently, 
there now exists a clear conflict of opinion in the record 
which requires corroboration and/or reconciliation.  The 
Board thus finds that a current review of the record by a 
specialist is indicated as to this matter for a more 
comprehensive assessment of the clinical data.  Moreover, Dr. 
Dohner reported treatment of the veteran "for many years," 
and clinical reports of such treatment are not of record.  

As well, in the Statement of Accredited Representative in 
Appealed Case dated in January 1999, it is noted that the 
veteran indicated that he was hospitalized or received 
treatment for his back over an extended period while in 
service.  It is thus felt that a search for additional 
service medical records is in order.  The representative also 
points out that the appellant had highly meritorious military 
service, including receipt of the Purple Heart, but that the 
RO did not consider his claim under the provisions of 
38 U.S.C.A. § 1154 (West 1991).

In view of the above, this case is REMANDED for the following 
actions:

1.  The RO should contact the National 
Personnel Records Center and any other 
appropriate records repository to 
request any and all service medical 
records which may be outstanding, to 
include a search for records of 1967 
hospitalization treatment of the 
veteran.  

2.  The RO should contact the VA medical 
facility in Iowa City, Iowa and request 
any and all the veteran's clinical 
records dating from 1968.  

3.  The RO should contact Russell R. 
Dohner, M.D. at 103 West Washington, 
Rushville, Illinois 62681, and request 
all reports of treatment of the veteran, 
to include documents which served as the 
basis for his August 1998 nexus-to-
service injury opinion.

4.  The appellant's claims folder should 
be reviewed by a VA rheumatologist, who 
has not previously examined him, to 
determine the nature and etiology of any 
and all back pathology now indicated.  
Based on a review of all medical 
documentation and history on file, 
including the service, VA and private 
medical records, the examiner should 
provide an opinion as to whether it is 
at least as likely as not that current 
back disorder or symptomatology was 
initially manifested in service, or 
became manifest as the result of claimed 
injury in service as proposed by Dr. 
Dohner.  The examiner should reconcile 
his/her opinion with any conflicting 
medical opinion of record.  The 
examiner's report should set forth in a 
clear, comprehensive, and legible manner 
all pertinent findings, and should 
include complete rationale for the 
opinions expressed.  The examiner's 
report should clearly reflect whether a 
review of the claims folder was 
performed.  The examiner's report should 
be returned in a legible narrative 
format.  Any additional examination 
deemed warranted should be scheduled by 
the RO.

5.  Following completion of the 
foregoing, the RO must review the 
examiner's report and ensure that the 
requested development has been completed 
in full.  If the examiner's report does 
not include fully detailed or adequate 
responses to the specific opinions 
requested, the report must be returned 
to the examiner for corrective action.  
38 C.F.R. § 4.2 (1999). 

6.  Following completion of the 
requested development, the agency of 
original jurisdiction should 
readjudicate the issue of entitlement to 
service connection for a back disorder 
de novo, to include consideration of 
38 U.S.C.A. § 1154, as applicable.  If 
action remains adverse to the appellant, 
he should be furnished a supplemental 
statement of the case and be given the 
opportunity to respond.  The case should 
then be returned to the Board for 
further appellate consideration, as 
appropriate.

The purpose of the REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 


